UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of March 2011. Commission File Number: 000-53684 CSR plc (Translation of registrant's name into English) Churchill House Cambridge Business Park Cowley Road Cambridge CB4 0WZ United Kingdom Tel: +44 (0) 1223 692000 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F [X]Form 40-F [_] Indicate by checkmark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(l): Indicate by checkmark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes [_] No [X] If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Not Applicable Information furnished on this form: Regulatory announcement: Purchase of own shares EXHIBITS Exhibit No. Description Regulatory announcement dated March 17, 2011 in relation to the registrant’s purchase of own shares SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CSR plc (Registrant) Date:March 17, 2011 By: /s/ Brett Gladden Brett Gladden Company Secretary Exhibit 1.1 Purchase of own shares RNS Number :1789D CSR plc 17 March 2011 ﻿ 17 March 2011 CSR plc (“CSR”) Purchase of own shares On Thursday 17 March 2011, CSR purchased 300,000 ordinary shares of 0.1p each at prices between 365.6p and 375p per share of which 300,000 ordinary shares are being held in treasury.This represents approximately 0.2 per cent. of CSR's current issued ordinary share capital. Following the repurchase, 10,442,000 ordinary shares of 0.1p each are currently held by CSR in treasury and 174,755,449 ordinary shares of 0.1p each (excluding those ordinary shares of 0.1p each held in treasury) are currently in issue. Enquiries: CSR plc Will Gardiner, Chief Financial Officer Cynthia Alers, IR Director Tel: +44 (0) 1 FD James Melville-Ross Haya Herbert-Burns Tel: +44 (0) 20 7831 3113 This information is provided by RNS The company news service from the London Stock Exchange END POSEAXDXFAPFEFF
